Citation Nr: 1517907	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  08-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1983, and from May 1986 to December 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal dated February 2008, the Veteran requested a Travel Board hearing.  The hearing request was withdrawn in October 2009.


FINDINGS OF FACT

In correspondence received by VA on October 22, 2009, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his application to reopen the claim for entitlement to service connection for a low back condition.


CONCLUSION OF LAW

The criteria for withdrawal of the application to reopen the claim for entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2014).

The RO certified for appeal to the Board the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition.  In correspondence received by VA on October 22, 2009, the Veteran stated that he wished to cancel both his appeal and his pending hearing request.  He specifically stated that in light of the grant of 100 percent disability rating in a February 2009 rating decision he no longer wished to pursue the remaining issues on appeal.  The Veteran's written correspondence satisfies the requirements for withdrawal of a substantive appeal.

Additionally, although the Veteran's representative submitted an appellant brief in March 2015, the brief makes no clear assertions contrary to the clearly expressed wishes of the Veteran to withdraw his appeal, and does not address the Veteran's October 22, 2009 correspondence.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation.

As the appellant has withdrawn his appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition, there remain no allegations of errors of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the Veteran's application to reopen the claim for entitlement to service connection for a low back condition, and must dismiss the appeal.


ORDER

The appeal concerning the application to reopen the claim for entitlement to service connection for a low back condition is dismissed.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


